Mr. Justice Dunn delivered the opinion of the court: James Wallace, Lewis Wallace and Orion Dunn were indicted at the November term, 1921, of the circuit court of Edgar county for the larceny of eleven hogs, the property of Jacob Littlefield. Lewis Wallace and Orion Dunn were tried and convicted. The cause was continued as to James Wallace, and at the February term, 1922, he was tried and convicted, and he has sued out a writ of error to reverse the judgment. Lewis Wallace and Orion Dunn prosecuted a writ of error, and their conviction was reversed at the April term of this court. (People v. Wallace, 303 Ill. 504.) The same questions are presented by the record in this case, which is substantially the same as the record in the case of the other defendants. The judgment must be reversed for the same reasons which required the reversal of the judgment against Lewis Wallace and Orion Dunn. Reversed and remanded.